—In an action to recover damages for personal injuries, the defendants appeal from an order of *204the Supreme Court, Suffolk County (Floyd, J.), entered December 5, 2000, which granted the plaintiff’s motion to strike their answer.
Ordered that the order is affirmed, with costs.
The Supreme Court properly struck the defendants’ answer to the complaint. The remedy of striking a pleading pursuant to CPLR 3126 for failure to comply with court-ordered disclosure should be granted only where the conduct of the resisting party is shown to be willful, contumacious, or in bad faith. The willful and contumacious character of the defendants’ conduct can be inferred from their repeated noncompliance with court orders directing depositions, coupled with inadequate excuses (see, Bodine v Ladjevardi, 284 AD2d 351; Kingsley v Kantor, 265 AD2d 529; Castrignano v Flynn, 255 AD2d 352; Garcia v Kraniotakis, 232 AD2d 369).
The defendants’ remaining contentions are either not properly before this Court or without merit. O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.